DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed January 29, 2021 and is a divisional of U.S. Application No. 16/337,221, filed March 27, 2019, now U.S. Patent No. 10,947,221, which is a U.S. national stage entry of International Application No. PCT/US2017/054158, filed September 28, 2017, which claims the benefit of U.S. Provisional Patent Application No. 62/404,687, filed October 5, 2016.
Preliminary Claim Amendment
Applicant’s amendment to the claims dated 12 April 2021 is acknowledged.
Claims 18-20 are pending.
Information Disclosure Statements
The IDS’s dated 04/13/2021, 06/09/2021 and 08/05/2022 have been received, entered and considered, a signed copy of each is included herein.
PTO-892 Form
US20220193029 is the publication of application 17599207 having common Inventor and/or Applicant with the claimed invention.  The claims under examination are distinct from those of this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keck (J. Am. Chem. Soc. 2011, 133, 744–747, IDS).
See compound 30 disclosed as an intermediate substance in the synthetic procedure of scheme 2 on page 746:

    PNG
    media_image1.png
    324
    369
    media_image1.png
    Greyscale

This is a compound having the formula (XXXI) as claimed, wherein R4 is n-propyl (an alkyl); Z2 is CR5R6 and the covalent bond designated as “b” is a double bond; one of R5 and R6 is H and the other is methoxycarbonyl (alkyloxycarbonyl); R11 is acetyl (an acyl); R12 and R13 are each methyl (an alkyl); and R14 is benzyloxymethyl and R15 is triethylsilyl, both of which are each either a hydroxyl protecting group or a promoiety.
The compound itself reads on claims 18-19.
Regarding claim 19, the R14 benzyloxymethyl ether moiety is part of a formaldehyde acetal type functional group PhCH2O-CH2-O- that would reasonably be expected to function as “promoiety” since acetal groups are subject to hydrolytic cleavage under biological conditions such as those expected upon administration.  The group would hydrolyze, at least to some extent, to yield benzyl alcohol, formaldehyde and the corresponding “active agent” bryostatin analog compound.  This is consistent with the principles of chemical reactivity and the only description of such a group provided in the specification, at page 15, lines 8-9:

    PNG
    media_image2.png
    96
    1204
    media_image2.png
    Greyscale

Regarding the composition of claim 20, such a composition was necessarily provided in the synthetic procedure at least in order to determine purity and identity of the substance.
Furthermore, such isolated synthetic compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that the isolated sample of the compound necessarily provided in the reference procedure meets the limitations of the instant composition.

[2] Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keck (WO2016025363, listed on the IDS).  
See compound “SI-2” disclosed at pages 69-71 (structure bottom page 69, procedure pages 70-71).

    PNG
    media_image3.png
    158
    189
    media_image3.png
    Greyscale

This is a claimed compound of formula (XXXI) wherein R4 is n-propyl (an alkyl); Z2 is CR5R6 and the covalent bond designated as “b” is a double bond; both of R5 and R6 are H; R11 is acetyl (an acyl); R12 and R13 are each methyl (an alkyl); and R14 is benzyloxymethyl and R15 is triethylsilyl, both of which are each either a hydroxyl protecting group or a promoiety.
The compound itself reads on claims 18-19.
Regarding claim 19, the R14 benzyloxymethyl ether moiety is part of a formaldehyde acetal type functional group PhCH2O-CH2-O- that would reasonably be expected to function as “promoiety” since acetal groups are subject to hydrolytic cleavage under biological conditions such as those expected upon administration.  The group would hydrolyze, at least to some extent, to yield benzyl alcohol, formaldehyde and the corresponding “active agent” bryostatin analog compound.  This is consistent with the principles of chemical reactivity and the only description of such a group provided in the specification, at page 15, lines 8-9:

    PNG
    media_image2.png
    96
    1204
    media_image2.png
    Greyscale

Regarding the composition of claim 20, such a composition was necessarily provided in the synthetic procedure at least in order to determine purity and identity of the substance.  For example the ethyl acetate solution at page 70, 4 lines from the bottom, could be applied topically, etc.
Furthermore, the isolated synthetic sample is a “white solid” at page 70, 5 lines from bottom, and is not 100% pure but contains trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that the isolated sample of the compound meets the limitations of the instant composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625